UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6186



WILLIE MCKINNON,

                                            Plaintiff - Appellant,

          versus


JIM PENDERGRAPH, individually and in his
capacity as Sheriff of Mecklenburg County;
SERGEANT HUNTER, Individually and in her
capacity as a Mecklenburg County Deputy
Sheriff;   TELISA   HUNTER;   WAYNE   SHIRLEY,
Commander, individually and in his capacity as
a Mecklenburg County Deputy Sheriff,

                                           Defendants - Appellees,

          and


TWO UNKNOWN AND UNNAMED CAPTAINS OF THE
MECKLENBURG    COUNTY     SHERIFF’S    OFFICE,
individually   and   in  their   capacity   as
Mecklenburg County Deputy Sheriffs; NOT LESS
THAN SIX UNKNOWN AND UNNAMED DEPUTIES OF THE
MECKLENBURG    COUNTY     SHERIFF’S    OFFICE,
Individually   and   in  their   capacity   as
Mecklenburg County Deputy Sheriffs; SERGEANT
MCGEE, Individually and in his capacity as a
Mecklenburg County Deputy Sheriff; DEPUTY JOHN
DOE, #3, individually and in his capacity as a
Detention Officer for the Mecklenburg County
Sheriff; DEPUTY JOHN DOE, #1, individually and
in his capacity as a Detention Officer for the
Mecklenburg County Sheriff; DEPUTY JOHN DOE,
#2, individually and in his capacity as a
Detention Officer for the Mecklenburg County
Sheriff; DEPUTY JOHN DOE, #4, individually and
in his capacity as a detention officer for the
Mecklenburg County Sheriff; DEPUTY JOHN DOE,
#5, individually and in his capacity as a
Detention Officer for the Mecklenburg County
Sheriff; AT LEAST ONE UNKNOWN AND UNNAMED
DEPUTY OF THE MECKLENBURG COUNTY SHERIFF’S
OFFICE, individually and in their capacity as
Mecklenburg County Deputy Sheriffs,

                                                        Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-620-3)


Submitted:   August 29, 2003         Decided:    September 15, 2003


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina; Janet C. Thomas,
Charlotte, North Carolina, for Appellant.    Scott D. MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Willie McKinnon appeals the district court’s order granting

Appellee Telisa Hunter’s motion to dismiss his 42 U.S.C. § 1983

(2000) complaint for failure to prosecute pursuant to Fed. R. Civ.

P. 41(b). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See McKinnon v. Pendergraph, No. CA-00-620-3 (W.D.N.C. Dec.

18, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 3